           Case 2:20-cv-00015-KJD-BNW Document 24 Filed 04/13/20 Page 1 of 3



 1   LEONARD T. FINK, ESQ.
     Nevada Bar No. 6296
 2   RAVEN YIM, ESQ.
 3   Nevada Bar No. 14972
     SPRINGEL & FINK LLP
 4   10655 Park Run Drive, Suite 275
     Las Vegas, Nevada 89144
 5   Telephone: (702) 804-0706
 6   Facsimile: (702) 804-0798
     E-Mail:     lfink@springelfink.com
 7
     Attorneys for Defendant,
 8   Convergent Outsourcing, Inc.
 9
                                    UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
12   CARISSA CHRISTENSEN,                          Case No.: 2:20-CV-00015-KJD-BNW
13          Plaintiff,
14   vs.
15
     ALORICA, INC.; IENERGIZER; AND
16   CONVERGENT OUTSOURCING, INC.,

17          Defendant.

18
19
                    STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT
20
                         OUTSOURCING, INC.’S TIME TO RESPOND TO COMPLAINT
21
22          COMES NOW, Defendant CONVERGENT OUTSOURCING, INC. (“CONVERGENT”) and
23   Plaintiff CARISSA CHRISTENSEN (“PLAINTIFF”)(collectively, the “Parties”), stipulate and agree as
24   follows:
25          1.      That CONVERGENT requires additional time to investigate PLAINTIFF’s allegations
26   and respond to PLAINTIFF’s Complaint. This is CONVERGENT’s first request for an extension; and
27          2.      That the Parties hereby stipulate to extend CONVERGENT’s time to respond to the
28   Complaint until April 30, 2020.

                                                   -1-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
           Case 2:20-cv-00015-KJD-BNW Document 24 Filed 04/13/20 Page 2 of 3



 1          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that CONVERGENT’s response to
 2   PLAINTIFF’s Complaint shall be filed on or before April 30, 2020.
 3
 4   Dated this 13th day of April, 2020.
 5   PRICE LAW GROUP, APC                           SPRINGEL & FINK LLP
 6
         /s/ Steven Alpert                              /s/ Leonard T. Fink
 7
     By: ______________________________             By:________________________________
 8      STEVEN ALPERT, ESQ.                            LEONARD T. FINK, ESQ.
 9      NEVADA BAR NO. 8353                            NEVADA BAR NO. 6296
        5940 S. RAINBOW BLVD.                          RAVEN YIM, ESQ.
10      SUITE 3014                                     NEVADA BAR NO. 14972
        LAS VEGAS, NV 89118                            10655 PARK RUN DRIVE, SUITE 275
11                                                     LAS VEGAS, NEVADA 89144
12      Attorneys for Plaintiff
                                                        Attorneys for Defendant CONVERGENT
13                                                      OUTSOURCING, INC.
14     IT IS SO ORDERED
15
16   ITDATED:  April 14, 2020
        IS SO ORDERED:

17          Dated this ___ day of ____________, 2020.
18
19     __________________________________________________
       BRENDA WEKSLER                     ____________________________________
20                                        DISTRICT COURT JUDGE
       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                     -2-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
           Case 2:20-cv-00015-KJD-BNW Document 24 Filed 04/13/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE
                                CARISSA CHRISTENSEN v. ALORICA, INC.
 2                                   Case No.: 2:20-CV-00015-KJD-BNW
 3
            Pursuant to FRCP 5(b), on April 13, 2020 the foregoing document entitled: STIPULATION AND
 4   ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO RESPOND
     TO COMPLAINT was served as follows:
 5
 6   __X__ VIA E-SERVICE: served upon each of the parties via electronic service through the United
     States District Court for the District of Nevada’ s CM/ECF system pursuant to LR 4-1 to those
 7   participating in the Court’ s electronic filing system, as follows:
 8
 9         _ VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
     thereon fully prepaid, in the United States mail at Las Vegas Nevada. I am “readily familiar” with the
10   firm’ s practice of collection and processing correspondence by mailing. Under that practice, it would
     be deposited with the U.S. postal service on that same day with postage fully prepaid at Las Vegas,
11
     Nevada in the ordinary course of business, addressed as follows:
12
13
14                                               /s/ Ella Wilczynski
                                         By:                                 ________
15                                              An employee of SPRINGEL & FINK LLP
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-

       STIPULATION AND ORDER TO EXTEND DEFENDANT CONVERGENT OUTSOURCING, INC.’S TIME TO
                                    RESPOND TO COMPLAINT
